

113 S2975 IS: Medicare DMEPOS Competitive Bidding Improvement Act of 2014
U.S. Senate
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2975IN THE SENATE OF THE UNITED STATESDecember 4, 2014Mr. Portman (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to require State licensure and bid surety bonds for
			 entities submitting bids under the Medicare durable medical equipment,
			 prosthetics, orthotics, and supplies (DMEPOS) competitive acquisition
			 program, and for other purposes.1.Short titleThis Act may be cited as the Medicare DMEPOS Competitive Bidding Improvement Act of 2014.2.Requiring State licensure and bid surety bonds for entities submitting bids under the
			 Medicare DMEPOS
			 competitive acquisition program(a)In generalSection 1847(a)(1) of the Social Security Act (42 U.S.C. 1395w–3(a)(1)) is amended by adding at the
			 end the following new subparagraphs:(G)Requiring State licensure and bid bonds for bidding entitiesWith respect to rounds of competitions beginning under this subsection on or after the date of
			 enactment of this subparagraph, the Secretary may not accept a bid from an
			 entity for an area unless, as of the deadline for bid submission—(i)the entity meets applicable State licensure requirements for such area for all items in such bid
			 for a product category; and(ii)the entity has obtained (and provided the Secretary with proof of having obtained) a bid surety
			 bond (in this paragraph referred to as a bid bond) in a form specified by the Secretary consistent with subparagraph (H) and in an amount that is
			 not less than $50,000 and not more than $100,000 for each such area.(H)Treatment of bid bonds submitted(i)For successful bidders that do not accept the contractIn the case of a bidding entity that is offered a contract for an area for a product category, if
			 the entity’s composite bid—(I)is at or below the product category's median composite bid rate for the area and the entity does
			 not accept the contract offered for the product and area, the bid bond
			 submitted shall be forfeited by the bidding entity and
			 the Secretary shall collect on it; or(II)is above such median composite bid rate and the entity chooses not to accept a contract for the
			 product category, the bid bond submitted shall be returned
			 within 90 days of the date of notice of nonacceptance.(ii)For losing  biddersIf a bidding entity submits a bid that is not accepted for an area, the bid bond
			 submitted for the entity for such area shall be returned within 90 days of
			 the date of notice of nonacceptance..